DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LASER IMAGING SYSTEM WITH ROTATING POLYGON MIRROR.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 claims the gas pressure is reduced “to a level such that turbulence-related optical distortion within the housing does not adversely affect a laser beam passing through the turbuluence.” “A level,” is broader than “not greater than a predetermined limit,” which is the limitation of the independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itami et al. US 2010/0091083 A1 (Itami).
Regarding claim 1, Itami teaches a method (¶0123-¶0128) of operating an imaging system (FIG. 20) having a rotatable polygon (2/140/83) comprising multiple mirrored facets (i.e., mirror surfaces) located in a housing (14) and a laser (1) to generate a laser beam to shine onto the polygon mirror and to reflect onto a target (drum 4), the method comprising: 
adjusting (via operation) a density of gas (via an air inlet) within the housing (710) such that turbulence-related optical distortion within the housing is not greater than a predetermined limit (i.e., turbulence of airflow is reduced, ¶0084-¶0088); and 
in the adjusted gas density, rotating the polygon mirror (2/140/83) and selectively operating the laser in accordance with an image to be formed (¶0094).  
Regarding claim 9, Itami teaches the method of claim 1, wherein a portion (lens, CL-1, CL-2, 611) of the housing transparent to the laser and the method further comprising: 
generating (FIG. 19) the laser beam to shine through the transparent portion of the housing onto the polygon mirror to be scanned by the polygon mirror over a target (¶0120).  
Regarding claim 10, Itami teaches the method of claim 1 further comprising: 
supporting rotation of the polygon mirror in the housing on an air bearing (between layers 140a, FIG. 5, ¶0072-¶0074).  

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denton et al. US 5,613,174 (Denton).
Regarding claim 16, Denton teaches a non-transitory memory comprising: 
control (C6 L15-25) instructions for an imaging system executable by a processor, the imaging system having a rotatable polygon comprising: 
multiple mirrored facets (30) located in a housing (23) and a laser to generate a laser beam to shine onto the polygon mirror and to reflect onto a target, the instructions (FIG. 1 – FIG. 5), when executed by the processor causing the processor to: 
operate a pump (C3 L25-35) to adjust a density of gas within the housing such that turbulence-related optical distortion within the housing is not greater than a predetermined limit (C7 L32-50, C8 L16-67).  
Regarding claim 17, Denton teaches the memory of claim 16, further comprising:
instruction to cause the processor to rotate the polygon mirror and selectively operate the laser in accordance with an image to be formed (C5 L25-35).
Regarding claim 18, Denton teaches the memory of claim 16, wherein the density of gas is reduced to a level such that turbulence-related optical distortion within the housing does not adversely affect the laser beam passing through the turbulence (i.e., decreasing the risk of disturbing the unfused image which would cause the copy to be unsatisfactory, C8 L40-65).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Itami et al. US 2010/0091083 A1 (Itami) and Tonogai et al. US 6,439,104 B1 (Tonogai).
Regarding claims 2, 4 and 5, Itami teaches the method of claim 1. 
Furthermore, Itami teaches a fan 96 with a detection unit that outputs a signal indicative of a cooling condition so that an output power of the motor fan is controlled based on the signal output from the detecting unit, or in othewords, “operating a pump to remove gas from the housing to reduce the gas pressure within the housing to limit the turbulence to a predetermined level (¶0160-¶0166, see also FIG. 27). Itami differs from the instant claimed invention by not explicitly disclosing the fan being a pump and the pump removing gas from the housing to reduce gas pressure within the housing to limit turbulence-related optical distortion to no greater than the predetermined level. 
Tonogai teaches operating a pump to remove gas from the housing (C1 L 40-50). Furthermore, Tonogai teaches reducing the density of gas within the housing to below atmospheric pressure to reduce turbulence-related optical distortion within the housing, gas within the housing to between 0.1 and 0.2 atmospheres (C3 L10-18). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the fan of Itami with the pump taught by Tonogai since Tonogai teaches this pump is space saving (C2 L1-30) which Itami teaches is a critical need of the device (¶0005). Furthermore, by using the compact pump taught by Tonogai which reaches a pressure of 0.1 atmospheres with the imaging system taught by Itami the result is a device that inherently achieves the effect of reducing turbulence-related optical distortion within the housing.
Regarding claims 11 and 12, Itami teaches an imaging system, comprising: 
a housing (710); 
a rotatable polygon (140a) comprising multiple mirrored facets located in the housing; 
a laser (L) to generate a laser beam to shine onto the polygon mirror and to reflect onto a target (4).
Furthermore, Itami teaches a fan 96 with a detection unit that outputs a signal indicative of a cooling condition so that an output power of the motor fan is controlled based on the signal output from the detecting unit, or in other words, “operating a pump to remove gas from the housing to reduce the gas pressure within the housing to limit the turbulence to a predetermined level (¶0160-¶0166, see also FIG. 27). Itami differs from the instant claimed invention by not explicitly disclosing the fan being a pump and the pump removing gas from the housing to reduce gas pressure within the housing to limit turbulence-related optical distortion to no greater than the predetermined level. 
Tonogai teaches operating a pump to remove gas from the housing (C1 L 40-50). Furthermore, Tonogai teaches reducing the density of gas within the housing to below atmospheric pressure to between 0.1 and 0.2 atmospheres (C3 L10-18). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the fan of Itami with the pump taught by Tonogai since Tonogai teaches this pump is space saving (C2 L1-30) which Itami teaches is a critical need of the device (¶0005). Furthermore, by using the compact pump taught by Tonogai which reaches a pressure of 0.1 atmospheres with the imaging system taught by Itami the result is a device that inherently achieves the effect of reducing turbulence-related optical distortion within the housing.
Regarding claim 13, Itami and Tonogai teach the imaging system of claim 11. Furthermore, Itami teaches a portion (lens, CL-1, CL-2, 611) of the housing transparent to the laser and the method further comprising: 
generating (FIG. 19) the laser beam to shine through the transparent portion of the housing onto the polygon mirror to be scanned by the polygon mirror over a target (¶0120).  
Regarding claim 14, Itami and Tonogai teach the imaging system of claim 11. Furthermore, Itami teaches comprising: 
an air bearing supporting rotation of the polygon mirror in the sealed housing (between layers 140a, FIG. 5, ¶0072-¶0074).  

Claims 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Itami et al. US 2010/0091083 A1 (Itami), Tonogai et al. US 6,439,104 B1 (Tonogai) and Obi et al. US 2009/0185249 A1 (Obi).
Regarding claim 6-8 and 15, Itami and Tonogai teach the method of claim 1. Itami and Tonogai differ from the instant claimed invention by not explicitly disclosing: the housing is hermetic or substantially hermetic, and wherein the imaging system further comprises: a pump connected to the housing through a conduit; and a pump controller to control the pump to remove air from the housing to reduce the air pressure within the housing to a predetermined level. However, this technique is known. Obi teaches the housing is hermetic or substantially hermetic (¶0108), and wherein the imaging system further comprises: a pump connected to the housing through a conduit; and a pump controller to control the pump to remove air from the housing to reduce the air pressure within the housing to a predetermined level (¶0108). Furthermore, Obi teaches the air pressure is reduced to a level such that turbulence-related optical distortion within the housing does not adversely affect a laser beam passing through the turbulence. The pump controller controls the pump to reduce the air pressure within the housing to not below about 0.1 atmospheres (¶0108). The housing hermetic and is filled with a lighter than air gas or gaseous mix and the density of the lighter than air gas or gaseous mix has a density that mitigates the effects of any turbulence-related optical distortion for the imaging system (inherently mitigates distortion when using the taught inert gas, ¶0107-¶0108).
 It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, use the sealing and gas pump taught by Obi with the device taught by Itami and Tonogai since Obi teaches that this is a known option (¶0108) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result, namely maintaining the position of the elements in the scanning unit even in the event of an abrupt stop (¶0105-¶0108).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Denton et al. US 5,613,174 (Denton) and Tonogai et al. US 6,439,104 B1 (Tonogai).
Regarding claims 19 and 20, Denton teaches the memory controls of claim 16. Denton differs from the instant claimed invention by not explicitly disclosing: the amount of low air pressure reductions. Tonogai teaches a pump to remove gas from the housing (C1 L 40-50) to a level of 0.1 atmospheres (C3 L10-18). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the pump performance taught by Tonogai as the pump performance taught by Denton since Denton is silent with regards to how much low pressure is enough and the performance of the pump taught by Tonogai suggests to one of ordinary skill that 0.2 atmospheres is a good standard. Furthermore, by using the specifications taught by Tonogai which reaches a pressure of 0.1 atmospheres with the imaging control system taught by Denton the result is a device that again, inherently achieves the effect of reducing turbulence-related optical distortion within the housing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852